Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In regards to claims 18 and 23, lines 2-3 of each claim, note that the recitation of the “first” and “second” coefficient of thermal expansion being “substantially different” causes ambiguity in the claims since it is unclear as to how one would determine if two values are “substantially” different. For the purpose of examination, the examiner will interpret that the “first” and “second” coefficient of thermal expansion are merely different (i.e. not equal to each other). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 10, 11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamoto (US2014/0139075 A1, Cited by Applicant).

	In regards to claim 1, Iwamoto teaches in Fig. 1 a substrate for use in fabricating a surface acoustic wave device, comprising: 
	A support substrate (combination of layers 12, 32 and 44) having a charge trapping layer (31) on a top surface of the support substrate (see Paragraph [0058], where Iwamoto discloses that layer 31 is a charge trapping layer); 
	A piezoelectric material (11) bonded over the charge trapping layer on a side thereof opposite the support substrate along a bonding interface (bonding layer 21 located therebetween); 
	Wherein the bonding interface is located between the piezoelectric material (11) and the charge trapping layer (31); and
	An IDT (50) formed on the piezoelectric material (11).
	
	In regards to claim 6, the charge trapping layer (31) electrically disconnects or decouples the piezoelectric material from the support substrate and prevents any electrical loss of signals within the piezoelectric layer during operation of the surface acoustic wave device (See Paragraph [0058], in which layer 31 is design to decrease/trap pyroelectric charges between the piezoelectric layer and the support substrate, thus preventing electrical loss of signals within the piezoelectric layer during operation of the surface acoustic wave device).
	
	In regards to claims 7, 8, 10 and 11, based on Paragraph [0052], lines 1-3, the piezoelectric layer is a Lithium Tantalate (LT) layer having a thickness of 500nm (i.e. 500nm being below 10µm and 1µm).

	In regards to claims 16 and 17, Iwamoto further teaches based on Paragraph [0044], that the support substrate comprises an alumina substrate (12), which inherently has a resistivity higher than 5 kOhm/cm (See evidence reference Montgomery et al. discussed in the conclusion section below).
	
	In regards to claim 18, the piezoelectric material (i.e. made from Lithium Tantalate) has a first coefficient of thermal expansion, and the support substrate (i.e. made from alumina) has a second coefficient of thermal expansion which will necessarily be different from the first coefficient of thermal expansion (i.e. different material will result in different coefficient of thermal expansion). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US2014/0139075 A1, Cited by Applicant).

In regards to claim 9:
As disclosed above, Iwamoto teaches the claimed invention as recited in claim 8 in which the piezoelectric layer has a thickness of 500nm. Iwamoto does not explicitly teach in regards to claim 9, wherein the piezoelectric material has a thickness below 100nm.

However, it is well-known in the art that the thickness of the piezoelectric material in an acoustic resonator is selected based on a desired frequency response (See evidence reference Segovia Fernandez et al. as discussed in the conclusion section below).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Iwamoto and have set the thickness of the piezoelectric material to any desired thickness (i.e. below 100nm) because such a modification would have been a well-known in the art design consideration to achieve a desire frequency response.

Per claim 12:
As disclosed above, Iwamoto teaches the claimed invention as recited in claim 1. Iwamoto does not explicitly teach in regards to claim 12, wherein the charge trapping layer has a thickness below 10µm.

However, Iwamoto teaches in Paragraph [0058], that the charge trapping layer (oxide layer 31) thickness is set to achieve a desired diffusion of pyroelectric charges and is set above a few micrometers in thickness.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Iwamoto and have set the thickness of the charge trapping layer to be below 10µm (e.g. 9µm, which is above a “few micrometers”) because such a modification would have been an obvious design consideration to achieve a desired diffusion of pyroelectric charges (See Paragraph [0058]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US2014/0139075 A1, Cited by Applicant) in view of Burak et al. (US2014/0159548 A1).

As disclosed above, Iwamoto discloses the claimed invention as recited in claim 1. Iwamoto further teaches based on Paragraph [0044], that the support substrate comprises an alumina substrate (12). Iwamoto does not teach: in regards to claim 15, wherein the support substrate comprises at least one material selected from among the group consisting of: Si, Ge, GaAs, InP, SiGe, and sapphire

Burak et al. exemplary teaches in Fig. 1A an acoustic wave resonator (100b) comprising a support substrate (105). Burak et al. teaches in Paragraph [0050], that the support substrate can be made from alumina or sapphire.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Iwamoto and have replaced the alumina support substrate with a sapphire support substrate because such a modification would have been a well-known in the art substitution of equivalence for a support substrate that can be used with an acoustic wave resonator as taught by Burak et al. (See Paragraph [00050]). 	

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US2014/0139075 A1) in view of Takahashi et al. (US2014/0009032 A1, Cited by Applicant). 

	As disclosed above, Iwamoto discloses the claimed invention as recited in claim 18. Iwamoto does not teach: in regards to claim 19, at least one recess extending at least partially into the piezoelectric material from a side thereof proximate the support substrate; in regards to claim 20, wherein the at least one recess comprises a trench.

	However, Takahashi et al. teaches in Fig. 2 a surface acoustic wave device (12) formed on a piezoelectric layer (12) which comprises a support substrate (120). Based on Fig. 2, trench/recess portions (14) are formed through the entire piezoelectric layer (12) exposing a top surface of the support substrate. Based on Paragraph [0042], the trench/recess portions provide the benefit of allowing the piezoelectric substrate thickness to be accurately measured once manufactured to accurately set a pitch of the IDT.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Iwamoto and have formed a trench/recess portion through the entire piezoelectric layer because such a modification would have provided the benefit of accurately measuring a thickness of the piezoelectric layer once manufacture to more accurately set a pitch of the IDT as suggests by Takahashi et al. (See Fig. 2, Paragraphs [0042] and [0047]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US2014/0139075 A1, Cited by Applicant) in view of Burak et al. (US2014/0159548 A1) and Yamane (2011/0050034 A1).

In regards to claim 21, Iwamoto teaches in Fig. 1 a substrate for use in fabricating a surface acoustic wave device, comprising: 
A support substrate (combination of layers 12, 32 and 44) having a layer (12) of alumina (See Paragraph [0044]); 
A charge trap-rich layer (31) on a top surface of the support substrate; and 
A piezoelectric material (11) bonded over the charge trap-rich layer (31) on a side thereof opposite the support substrate, the piezoelectric material comprising Lithium Tantalate (LTO, See Paragraph [0052], lines 1-3).
Iwamoto further teaches in Paragraph [0067], that the charge trap-rich layer (31) is made from a silicon oxide, but may be composed of another material as long as it can serve as an oxygen supply source. 

Iwamoto does not teach wherein the support substrate (i.e. made from alumina) comprises at least one material selected from among the group consisting of: Si, Ge, GaAs, InP, SiGe, and sapphire; and wherein the charge trap-rich layer is a porous and/or polycrystalline trap-rich layer

Burak et al. exemplary teaches in Fig. 1A an acoustic wave resonator (100b) comprising a support substrate (105). Burak et al. teaches in Paragraph [0050], that the support substrate can be made from alumina or sapphire.

Yamane teaches in Fig. 8 and Paragraph [0005], an acoustic wave device having a polycrystalline silicon oxide film (1002).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Iwamoto and have replaced the alumina support substrate with a sapphire support substrate because such a modification would have been a well-known in the art substitution of equivalence for a support substrate that can be used with an acoustic wave resonator as taught by Burak et al. (See Paragraph [00050]).

Before the effective filing date of the claimed invention, it would have been further obvious to one of ordinary skill in the art to have modified the combination of Iwamoto and Burak et al. and have replaced the silicon oxide layer with a polycrystalline silicon oxide layer because such a modification would have been a well-known in the art substitution of equivalence for an oxide layer that can be used in an acoustic wave device (See Yamane Paragraph [0005]). 

In regards to claim 23, as an obvious consequence of the modification of Iwamoto, Burak et al. and Yamane as applied to claim 21 above, the piezoelectric material (i.e. made from Lithium Tantalate) will have a first coefficient of thermal expansion, and the support substrate (i.e. made from sapphire) will have a second coefficient of thermal expansion which will necessarily be different from the first coefficient of thermal expansion (i.e. different material will result in different coefficient of thermal expansion).

In regards to claim 24, as an obvious consequence of the modification of Iwamoto, Burak et al. and Yamane as applied to claim 21 above, the combination Lithium Tantalate piezoelectric layer will have a thickness of 500 nm (see Iwamoto Paragraph [0052], lines 1-3), and the support substrate (i.e. made from sapphire) will have inherently have a resistivity higher than 1 kOhm/cm (See evidence reference Guo as discussed in the conclusion section below).

The combination of Iwamoto, Burak et al. and Yamane does not explicitly teach in regards to claim 24, wherein the charge trapping layer has a thickness below 10µm.

However, Iwamoto teaches in Paragraph [0058], that the charge trapping layer (oxide layer 31) thickness is set to achieve a desired diffusion of pyroelectric charges and is set above a few micrometers in thickness.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combination of Iwamoto, Burak et al. and Yamane and have set the thickness of the charge trapping layer to be below 10µm (e.g. 9µm, which is above a “few micrometers”) because such a modification would have been an obvious design consideration to achieve a desired diffusion of pyroelectric charges (See Paragraph [0058]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US2014/0139075 A1, Cited by Applicant), Burak et al. (US2014/0159548 A1) and Yamane (2011/0050034 A1) as applied to claim 21 above, and further in view of Takahashi et al. (US2014/0009032 A1, Cited by Applicant). 

	As disclosed above, the combination of Iwamoto, Burak et al. and Yamane discloses the claimed invention as recited in claim 21. Iwamoto does not teach: in regards to claim 25, at least one recess extending at least partially into the piezoelectric material from a side thereof proximate the support substrate.

	However, Takahashi et al. teaches in Fig. 2 a surface acoustic wave device (12) formed on a piezoelectric layer (12) which comprises a support substrate (120). Based on Fig. 2, trench/recess portions (14) are formed through the entire piezoelectric layer (12) exposing a top surface of the support substrate. Based on Paragraph [0042], the trench/recess portions provide the benefit of allowing the piezoelectric substrate thickness to be accurately measured once manufactured to accurately set a pitch of the IDT.

	Before the effective filing date of the claimed invention, it would have been further obvious to one of ordinary skill in the art to have modified the combination of Iwamoto, Burak et al. and Yamane and have formed a trench/recess portion through the entire piezoelectric layer because such a modification would have provided the benefit of accurately measuring a thickness of the piezoelectric layer once manufacture to more accurately set a pitch of the IDT as suggests by Takahashi et al. (See Fig. 2, Paragraphs [0042] and [0047]). 
Allowable Subject Matter

Claims 2-5, 13, 14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Segovia Fernandez et al. (US2020/0021272 A1, Cited by Applicant) teaches in Fig. 2 an acoustic resonator (200) in which Segovia Fernandez et al. teaches in Paragraph [0026] that a piezoelectric layer of the acoustic resonator can have a thickness of between several micrometer down to tenths of nanometer based on a desired frequency response. 

Montgomery et al. (US2003/0193105 A1) discloses in Paragraph [0052] that alumina has an electrical resistivity of 1x1012 ohms/centimeters. 

Guo (US2012/0024073 A1) discloses in Paragraph [0088] that sapphire has an electrical resistivity of 5x1018 ohms/centimeters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843